                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JENNIFER FRY,                            )
                                         )
                    Plaintiff,           )                 4:18CV3145
                                         )
             v.                          )
                                         )
DOANE UNIVERSITY, a non-profit           )             MEMORANDUM
corporation, INTERCHURCH                 )              AND ORDER
MINISTRIES OF NEBRASKA, a                )
non-profit corporation, NEBRASKA         )
STATE SUICIDE PREVENTION                 )
COALITION, a non-profit                  )
corporation, and DONALD BELAU,           )
                                         )
                    Defendants.          )
                                         )

       Plaintiff’s Complaint in this removed action, filed on October 19, 2018, alleges
the following Causes of Action: (1) Title IX of the Education Amendments Act of
1972; (2) Retaliation under Title IX of the Education Amendments Act of 1972; (3)
Nebraska Fair Employment Practice Act (“NFEPA”); (4) Violation of Public Policy
under Nebraska law; (5) Title VII of the Civil Rights Act; (6) Infliction of Emotional
Distress; (7) Negligent Supervision, Training, and Retention; (8) Assault; (9)
Defamation; and (10) Tortious Interference With Employment Relationship. (Filing
No. 1-1.)

       On November 26, 2018, Defendants Donald Belau and the Nebraska State
Suicide Prevention Coalition answered Plaintiff’s Complaint (Filing Nos. 15, 16), and
Defendant Doane University moved to dismiss Plaintiff’s Third (NFEPA) and Fifth
(Title VII) Causes of Action pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Filing
No. 17). Despite the filing of its Motion to Dismiss, Doane University filed an Answer
(Filing No. 21) to Plaintiff’s Complaint because “the other causes of action alleged in
Plaintiff’s Complaint are distinct from the Third and Fifth Causes of Action that are
subject to the Motion to Dismiss” and because Doane wished to “move along the
proceedings, and start discovery.” (Filing No. 19 ¶¶ 3, 5.)

       On December 24, 2018, Plaintiff filed a Motion for Partial Dismissal (Filing
No. 24) of her Third and Fifth Causes of Action without prejudice, stating that
Plaintiff “voluntarily dismisses the Causes of Action that are the subject matter of
Defendant Doane University’s Motion to Dismiss.” None of the Defendants responded
to Plaintiff’s Motion.

       While Plaintiff fails to state the grounds on which she moves to “voluntarily
dismiss” her Third and Fifth Causes of Action, she may be relying upon Fed. R. Civ.
P. 41, which covers “voluntary dismissal.” However, that rule applies only to
dismissal of entire “actions,” not individual claims. If a plaintiff wishes to dismiss
some—but not all—of her claims, she should instead move to amend her complaint
under Fed. R. Civ. P. 15. See PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1307
(11th Cir. 2016) (“A district court cannot dismiss some claims while leaving others
pending.”); Taylor v. Brown, 787 F.3d 851, 857-58 (7th Cir. 2015) (voluntary
dismissal under Fed. R. Civ. P. 41(a)(2) allows plaintiff to dismiss an “action,” not a
claim; when plaintiff seeks to dismiss fewer than all claims, plaintiff should instead
seek to amend complaint under Fed. R. Civ. P. 15(a)); Bailey v. Shell W. E&P, Inc.,
609 F.3d 710, 720 (5th Cir. 2010) (“Rule 41(a) dismissal only applies to the dismissal
of an entire action—not particular claims.”); Planned Parenthood Minnesota, N.D. v.
Daugaard, 946 F. Supp. 2d 913, 917 (D.S.D. 2013) (plaintiff’s motion to dismiss two
claims without prejudice should be construed as a Fed. R. Civ. P. 15 motion to amend
complaint rather than a Fed. R. Civ. P. 41(a) motion for voluntary dismissal); Envtl.
Dynamics, Inc. v. Robert Tyer & Assocs., Inc., 929 F. Supp. 1212, 1227-28 (N.D.
Iowa 1996) (citations omitted) (“[Plaintiff’s] motions for partial summary judgment
‘dismissing’ some, but not all, of its claims . . . must be construed as having been
brought not pursuant to Fed. R. Civ. P. 41(a)(2), but pursuant to Fed. R. Civ. P. 15.”);
9 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
Procedure § 2362 (3d ed. 2018) (footnotes omitted) (emphasis added) (“[W]hen

                                           2
multiple claims are filed against a single defendant, Rule 41(a) is applicable only to
the voluntary dismissal of all the claims in an action. A plaintiff who wishes to drop
some claims but not others should do so by amending his complaint pursuant to Rule
15.”). But see Ampleman v. Trans States Airlines, Inc., 204 F.R.D. 437, 439 (E.D. Mo.
2001) (plaintiff’s motion to dismiss two claims granted when defendant did not
oppose motion, parties had not filed dispositive motions on such claims, and dismissal
would prevent inefficient use of judicial resources).

      Accordingly,

      IT IS ORDERED:

       1.     Plaintiff’s Motion for Partial Dismissal (Filing No. 24) shall be construed
as a Motion for Leave to File an Amended Complaint under Fed. R. Civ. P. 15. Such
Motion shall not be referred to the assigned Magistrate Judge, but shall remain
referred to the undersigned for disposition;

      2.     On or before February 15, 2019, Plaintiff shall file a Supplemental
Motion for Leave to File an Amended Complaint which (a) specifies the proposed
amendments (i.e., deletion of the Third and Fifth Causes of Action), and (b) states
whether the motion is unopposed or opposed, after conferring with opposing parties,
as required by NECivR 15.1;

      3.    On or before February 15, 2019, Plaintiff shall file an Attachment to the
Supplemental Motion for Leave to File an Amended Complaint comprised of an
unsigned copy of the proposed Amended Complaint that clearly identifies the
proposed amendments (i.e., deletion of the Third and Fifth Causes of Action), as
required by NECivR 15.1;

     4.     Plaintiff is advised that the granting of the Motion and Supplemental
Motion for Leave to File an Amended Complaint will not constitute filing of the

                                           3
amended pleading. If granted leave to amend, Plaintiff must then file the Amended
Complaint; and

       5.     The Clerk of Court shall note that Plaintiff’s Supplemental Motion for
Leave to File an Amended Complaint and Attachment, when filed, shall not be
referred to the assigned Magistrate Judge, but shall be referred to the undersigned for
disposition.

      DATED this 5th day of February, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          4
